Citation Nr: 0946886	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-01 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1960 to March 1962.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2006 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO), that denied 
service connection for bilateral hearing loss and tinnitus.  

The Veteran was scheduled to appear at a hearing before a 
Veterans Law Judge in October 2009, but in September 2009 he 
withdrew his request for a hearing.  


FINDINGS OF FACT

1.	Bilateral hearing loss was not manifested during service 
or until many years thereafter, and is not shown to be 
related to the Veteran's service or to any event therein.

2.	Tinnitus was not manifested during service or until many 
years thereafter, and is not shown to be related to the 
Veteran's service or to any event therein.


CONCLUSIONS OF LAW

1.	Service connection for bilateral sensorineural hearing 
loss is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).  

2.	Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his/her claim[s].  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A March 2006 letter explained 
the evidence necessary to substantiate his claims, the 
evidence VA was responsible for providing, and the evidence 
he/she was responsible for providing.  A July 2006 letter 
informed the appellant of disability rating and effective 
date criteria.  A December 2006 statement of the case (SOC) 
readjudicated the matters after the appellant and his 
representative were given an opportunity to respond.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA timing defect may be cured by the issuance of 
fully compliant notification followed by readjudication of 
the claim).  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for a VA examination in June 2006.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (finding that VA must 
provide an examination that is adequate for rating 
purposes).]  The Veteran has not identified any evidence that 
remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the current claimed disability and the 
disease or injury in service.  See Hickson v. West, 12 Vet. 
App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence as appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.  

Review of the STR's shows that the Veteran did not have a 
complaint or manifestation of hearing loss or tinnitus while 
he was on active duty.  Audiometric testing was conducted at 
examination for separation from active duty in January 1962, 
showed normal pure tone thresholds in all tested frequencies.  
Records of treatment that the Veteran has received subsequent 
to service include a January 2006 statement from a private 
physician who indicated that the Veteran was a patient who 
had tinnitus and hearing loss.  It was stated that the 
Veteran reported that he was exposed to 50 caliber machine 
gun, small arms fire and grenades during service and had also 
operated heavy equipment such as bulldozers and cranes.  The 
physician stated that this more likely than not contributed 
to the current hearing loss.  

On June 2006 VA examination, the Veteran's chief complaints 
were of bilateral hearing loss and tinnitus.  He reported a 
pertinent service history of heavy equipment operator while 
in the Army, including exposure to bulldozers, rock crushers, 
cranes and pile drivers.  Subsequent to service, he worked as 
a farm labor foreman for 44 years, reporting very 
intermittent exposure to farm equipment.  He also stated that 
he had used a deer rifle for hunting, but rarely shot.  He 
reported tinnitus since around 1985, which was bilateral and 
constant.  Audiometric testing showed severe high frequency 
sensorineural hearing loss, bilaterally.  The examiner stated 
that the most likely etiology of the tinnitus was the same 
causative factors as that of the bilateral hearing loss.  The 
examiner, after review of the claims folder and examination 
of the Veteran, stated that, based on the information 
provided and the audiological data, the hearing loss 
demonstrated is less likely as not due to or the result of 
the Veteran's service.  This, despite the fact that the 
Veteran's current hearing loss was consistent with noise 
induced hearing loss.  The reason given was that the 
audiogram on examination at separation from active duty in 
1962 was normal.  

There are two medical opinions of record on the question of 
whether there exists a medical nexus between current 
bilateral hearing loss and tinnitus.  One supports the 
Veteran's claims and the other weighs against the claims.  In 
particular, the Board accepts as more persuasive the opinion 
of the June 2006 VA examiner, based as it was upon 
examination of the Veteran and consideration of the Veteran's 
own medical history and medical literature, and supported by 
stated rationale.  Significantly, the January 2006 opinion 
from the private physician fails to take the normal 
audiometric findings demonstrated in the evidence at the time 
of separation from active duty into consideration.  It is 
further noted that the Veteran is not considered a combat 
Veteran.  Consequently, the combat presumption in 38 U.S.C.A. 
§ 1154(b) is not applicable.  

In addition to the medical evidence, the Board has considered 
the Veteran's written statements, as well as those offered by 
his representative on his behalf.  However, none of these 
assertions provide a basis for allowance of the claims.  As 
indicated above, the claims on appeal turn on the question of 
whether there exists a medical relationship between current 
disability and service; the Board points out that questions 
of medical diagnosis and causation are within the province of 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  To whatever extent these statements are being 
offered on the medical nexus question, as laymen without the 
appropriate medical training and expertise, neither the 
Veteran nor his representative is competent to render a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection for bilateral hearing loss and 
tinnitus must be denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


